Citation Nr: 1107583	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a neurological 
disability of the upper extremities, to include as secondary to 
service-connected diabetes mellitus. 

3.  Entitlement to service connection for a liver disability, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to an initial rating higher than 50 percent for 
undifferentiated schizophrenia reaction prior to January 31, 
2007.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
from March 2006 and July 2007 rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In the March 2006 decision, the RO granted service 
connection for undifferentiated schizophrenia reaction and 
assigned an initial disability rating of 50 percent, effective 
December 2, 2005.  

In the July 2007 decision, the RO denied entitlement to service 
connection for diabetic neuropathy of the upper extremities, 
cirrhosis of the liver, and a gastrointestinal disability and 
denied the Veteran's petition to reopen the claim for service 
connection for hypertension as new and material evidence had not 
been submitted.

In a January 2008 Decision Review Officer (DRO) decision, the DRO 
assigned an initial 100 percent disability rating for 
undifferentiated schizophrenia reaction, effective January 31, 
2007.  As the Veteran was granted the full benefit he sought 
during this period, his claim for a higher initial rating for 
undifferentiated schizophrenia reaction for the period since 
January 31, 2007 is not on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In his December 2006 and April 2008 substantive appeals (VA Form 
9), the Veteran requested a videoconference hearing before a 
Veterans Law Judge at the RO.  In August 2009, the Veteran was 
notified that his videoconference hearing had been scheduled for 
a date in September 2009.  He failed to appear for this hearing.  
To the Board's knowledge, he has offered no explanation as to why 
he failed to appear for the scheduled hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).

The issues of entitlement to service connection for liver and 
gastrointestinal disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension as there 
was no evidence that the disability had its onset in service or 
in year immediately following service, was otherwise related to a 
disease or injury in service, or was related to a service-
connected disability.

2.  Evidence received since the August 2005 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for hypertension, the absence of 
which was the basis of the previous denial.

3.  The Veteran does not have a current neurological disability 
of the upper extremities.

4.  The Veteran's undifferentiated schizophrenia reaction was 
manifested by near total occupational and social impairment from 
December 2, 2005 to January 30, 2007.


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision that denied the claim 
for service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received since the August 2005 decision is not 
new and material and, therefore, insufficient to reopen the claim 
for service connection for hypertension.  38 U.S.C.A. §§ 5107(b), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a neurological 
disability of the upper extremities are not met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2010). 

4.  The criteria for an initial 100 percent rating for 
undifferentiated schizophrenia reaction were met from December 2, 
2005 to January 30, 2007.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the highest rating possible for 
undifferentiated schizophrenia reaction since the effective date 
of service connection, the claim is substantiated, and there are 
no further VCAA duties as to that issue.  Wensch v. Principi, 15 
Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As for the claim for service connection for a neurological 
disability of the upper extremities and the petition to reopen 
the claim for service connection for hypertension, under the 
VCAA, VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that 
VCAA notice (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant. The Court elaborated that the VCAA 
requires, in the context of a claim to reopen, that VA look at 
the bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

In a letter dated in January 2009, the RO informed the Veteran of 
the date and bases of the previous denial of his claim for 
service connection for hypertension.  The Veteran was also 
informed of the appropriate definitions of new and material 
evidence and of the evidence needed to substantiate the 
underlying claim.  The January 2009 letter thereby met the 
requirements of Kent. 

In a pre-adjudication letter dated in December 2006, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection for a neurological disability of the 
upper extremities.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2006 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the December 2006 letter.

There is a timing deficiency in that the January 2009 letter was 
sent after the initial adjudication of the petition to reopen the 
claim for service connection for hypertension.  This timing 
deficiency was cured by readjudication of the claim in a June 
2009 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
VA obtained the Veteran's service treatment records, Social 
Security Administration (SSA) disability records, and all of the 
identified post-service VA treatment records.  In addition, the 
Veteran was afforded a VA examination for a neurological 
disability of the upper extremities.

The Veteran was afforded a VA examination in January 2007 to 
assess the severity of his service-connected diabetes mellitus 
and any diabetes related disabilities.  The physician who 
conducted the examination provided an opinion as to whether the 
Veteran's hypertension was related to his diabetes mellitus, 
however no opinion was provided as to whether the hypertension 
was directly related to service.  In this respect, the January 
2007 examination is inadequate.  

However, when a claim is one to reopen a finally decided claim, 
VA is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  To the extent that 
the January 2007 examination is inadequate, any such inadequacy 
is moot, as the Board is finding that new and material evidence 
has not been received to reopen the claim for service connection 
for hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
463 (2007).  Thus, VA has no further duty to provide a VA 
examination for the Veteran's hypertension.

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
hypertension in August 2005 because there was no competent 
evidence that the disability had its onset in service or in year 
immediately following service, was otherwise related to a disease 
or injury in service, or was related to a service-connected 
disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.309(a), 3.310 .  The Veteran was notified of the RO's decision, 
did not appeal, and the decision became final.  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the August 2005 denial 
includes VA treatment records, SSA disability records, the 
Veteran's October 2006 petition to reopen the claim for service 
connection for hypertension (VA Form 21-4138), a January 2007 VA 
examination report, the Veteran's August 2007 notice of 
disagreement (NOD), the Veteran's representative's September 2010 
statement, and an internet article from MayoClinic.com submitted 
by the Veteran.

While such new evidence reveals that the Veteran has been 
diagnosed as having current hypertension, none of the competent 
evidence received since the last denial of the Veteran's claim 
for service connection for hypertension indicates that the 
disability had its onset in service or in year immediately after 
service, is otherwise related to a disease or injury in service, 
or is related to a service-connected disability.  The Veteran has 
not reported and the evidence does not reflect a continuity of 
symptomatology and there is no other competent evidence of a 
relationship between his hypertension and service or a service-
connected disability.

In his October 2006 petition to reopen the claim for service 
connection for hypertension and August 2007 NOD and his 
representative's September 2010 statement, the Veteran expressed 
his belief that the current hypertension was related to his 
service-connected diabetes mellitus or psychiatric disability.  
However, as a lay person, the Veteran lacks the expertise to say 
that his hypertension was caused by the diabetes mellitus or 
psychiatric disability, as opposed to some other cause.  It would 
require medical expertise to evaluate the hypertension, consider 
all the potential causes, and determine that one was a more 
likely cause than another.  

Although the Veteran has received treatment by medical 
professionals for hypertension, none has attributed this 
disability to diabetes mellitus o, a psychiatric disability, or 
any other service-connected disability.  Rather, the physician 
who conducted the January 2007 VA examination for diabetes 
mellitus opined that the Veteran's hypertension was not related 
to diabetes mellitus because there was no evidence of 
proteinuria.  Although this opinion did not address whether the 
hypertension was directly related to service and is  therefore 
entitled to minimal probative weight, the fact remains that there 
is no competent medical or lay evidence relating the Veteran's 
hypertension to his service-connected diabetes mellitus or 
psychiatric disability.

Furthermore, the Veteran's representative submitted an internet 
article from MayoClinic.com which reveals that medical studies of 
war veterans have demonstrated a link between posttraumatic 
stress disorder (PTSD) and cardiovascular disease.  Aside from 
the fact that the Veteran has not been granted service connection 
for PTSD, generic medical literature, which does not apply 
medical principles regarding causation or etiology to the facts 
of an individual case, does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Sacks v. West, 11 Vet. App. 314 (1998).  

While VA has an obligation to assist the Veteran in the 
development of his claim, it is the Veteran's responsibility to 
present and support a claim for service connection.  38 U.S.C.A. 
§ 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 
(Fed. Cir. 2009).  As the Veteran has not identified or presented 
new competent evidence of a relationship between his hypertension 
and service or a service-connected disability, and the absence of 
such evidence was the basis for the prior denial, new and 
material evidence has not been received.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's petition to reopen his claim.  The benefit-
of-the-doubt doctrine is therefore not applicable and the claim 
for service connection for hypertension is not reopened.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

In this case, there is no medical evidence of a current 
neurological disability of the upper extremities.  The January 
2007 VA examination report reveals that the Veteran reported no 
symptoms of diabetic neuropathy.  Examination revealed 
neurological symptoms compatible with diabetic small fiber 
sensory neuropathy of the lower extremities, but no neurological 
findings were made concerning the upper extremities.  A diagnosis 
of asymptomatic diabetic neuropathy of the lower limbs, and not 
of the upper limbs, was provided. 

A January 2007 VA gastroenterology note, a January 2007 VA 
neurology treatment note, and a February 2007 VA critical care 
unit note indicate that the Veteran denied having any 
neurological symptoms of the upper extremities and that 
examinations revealed normal neurological findings of the upper 
extremities.

In his July 2006 service connection claim (VA Form 21-4138), the 
Veteran reported burning sensations in his upper extremities.  
The Veteran is competent to report symptoms of a neurological 
disability of the upper extremities, however his reports must be 
weighed against the objective evidence and their credibility must 
be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 
at 1337.  There is no evidence to explicitly contradict the 
Veteran's reports.  Thus, the Board concludes that his reports 
are also credible.  Nevertheless, there is no clinical evidence 
of any diagnosed neurological disability of the upper extremities 
or symptoms of any such disability and neither the Veteran nor 
his representative have alluded to the existence of any such 
evidence.  

Furthermore, although the Veteran reported upper extremity pain 
in his July 2006 claim, pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no other 
evidence of a current neurological disability of the bilateral 
upper extremities. Therefore, a current disability has not been 
demonstrated.  McClain, 21 Vet. App. at 321.

As the existence of a current disability is the cornerstone of a 
claim for VA disability compensation and a current neurological 
disability of the bilateral upper extremities has not been 
demonstrated, the claim must be denied.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303. 

Undifferentiated Schizophrenia Reaction Initial Rating Prior to 
January 31, 2007

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

Undifferentiated schizophrenia reaction is rated under 38 C.F.R. 
§ 4.130, DC 9204, according to the General Rating Formula for 
Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The Veteran's VA treatment records dated from December 2004 to 
August 2006 reveal that he reported anxiety, nightmares, 
hypervigilance, a hyperstartle response, and intrusive memories.  
He had attempted suicide on three previous occasions, had been 
employed as a handy man but was disabled, and was married to his 
second wife for 9 years at the time of a December 2004 VA 
psychiatric evaluation.  He and his wife experienced marital 
difficulties and his wife had asked him for a divorce.  

Examinations revealed normal speech, a normal to frustrated mood, 
normal to circumstantial thought functioning, and normal memory.  
Affect was congruent/neutral to dysphoric/tearful, insight and 
judgment were fair to good, and the Veteran experienced 
nightmares, flashbacks, hypervigilance, some paranoid ideation, 
auditory hallucinations of a voice calling his name, visual 
hallucinations, and avoidance.  There was no suicidal or 
homicidal ideation, and no evidence of delusions, and the Veteran 
was fully oriented.  He was diagnosed as having schizophrenia, 
psychotic disorder, and posttraumatic stress disorder (PTSD) and 
was assigned Global Assessment of Functioning (GAF) scores of 55, 
indicative of moderate impairment.

A June 2006 VA social work evaluation note indicates that the 
Veteran was diagnosed as having both PTSD and schizophrenia.  The 
licensed clinical social worker who conducted the evaluation 
opined that the Veteran appeared to be unemployable due to his 
psychiatric problems.

In a November 2005 statement (VA Form 21-4138), the Veteran 
reported intrusive thoughts about his Vietnam service, a 
hyperstartle response, flashbacks, and nightmares.

A March 2006 VA examination report reveals that the Veteran 
reported that he was completely disabled as of 1973 and that he 
experienced irritability, outbursts of anger, depression, 
auditory hallucinations, hypervigilance, and paranoia.  His 
symptoms were controlled with medication.  He had been arrested 
many times since service due to fights and loss of control from 
anger.  His psychiatric symptoms resulted in an inability to work 
and function for more than 3 decades, interfered with his first 
marriage, and had an impact on his second marriage to the extent 
that his irritability and anger made it difficult for he and his 
wife to have a close relationship and his wife was seeking a 
divorce at the time of the March 2006 VA examination. Overall, 
his post-military psychosocial adjustment was poor and marked by 
a relatively complete disability in terms of being unable to 
work, and having difficulty with maintaining social 
relationships, a "hair trigger" temper, and episodes of 
discontrol that had legal consequences.

Examination revealed that the Veteran was normally dressed and 
reasonably groomed, had normal speech and eye contract, and was 
fully oriented to time, person, and place.  His memory of past 
events was often poor, he was depressed and tearful, experienced 
auditory hallucinations, intrusive thoughts, paranoia, 
hypervigilance, a hyperstartle response, irritability, and 
moderate insight, and had a history of suicidal ideation and 
attempts.  He avoided crowds and stayed at home, had a decreased 
interest in activities, and had a limited circle of social 
activities.  He also experienced sleep difficulties and impaired 
concentration.

The physician who conducted the March 2006 VA examination 
concluded that the Veteran's thought disorder symptoms were 
relatively well controlled with medication and that his 
depression was partially controlled with medication, but that his 
PTSD was relatively uncontrolled and impacted his daily living to 
a significant degree.  The examiner opined that the Veteran had 
both a thought disorder and PTSD and that he experienced extreme 
disruption of functioning due to the symptoms of his psychiatric 
disabilities.  The Veteran was diagnosed as having schizophrenia 
and PTSD and was assigned a GAF score of 44, indicative of 
serious impairment.  The schizophrenia was relatively controlled 
by medications and in partial remission. 

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
of 44 and 55.   

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores ranging from 51-60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The evidence reveals that the Veteran was continuously unemployed 
from December 2, 2005 to January 30, 2007 and that he was unable 
to function socially.  
The licensed clinical social worker who conducted the June 2006 
VA social work evaluation opined that the Veteran appeared to be 
unemployable due to his psychiatric problems. 

 The Veteran reported during the March 2006 VA examination that 
his psychiatric symptoms resulted in an inability to work and 
function for more than 3 decades, interfered with his first 
marriage, and had an impact on his second marriage to the extent 
that his irritability and anger made it difficult for he and his 
wife to have a close relationship and his wife was seeking a 
divorce at the time of the March 2006 VA examination. Overall, 
his post-military psychosocial adjustment was poor and marked by 
a relatively complete disability in terms of being unable to work 
and having difficulty with maintaining social relationships. 

The examiner who conducted the March 2006 VA examination opined 
that the Veteran had both a thought disorder and PTSD, but that 
he experienced extreme disruption of functioning due to the 
symptoms of both his psychiatric disabilities.  Furthermore, the 
GAF score assigned during the March 2006 VA examination reflected 
an inability to work.  

The Veteran has also been diagnosed as having PTSD and the 
symptoms of his PTSD were separately assessed and identified 
during the March 2006 VA examination.  Nevertheless, the June 
2006 VA social work evaluation note included an opinion that the 
Veteran appeared to be unemployable due to his "psychiatric 
problems," and the examiner did not distinguish between the 
Veteran's variously diagnosed psychiatric disabilities.  
Furthermore, he was found to have experienced extreme disruption 
of functioning due to the symptoms of both his psychiatric 
disabilities during the March 2006 VA examination and the GAF 
score assigned during the examination reflected an inability to 
work.  

The record discloses some disagreement as to the severity of the 
Veteran's disability from undifferentiated schizophrenia 
reaction.  While VA examiners have assessed it as only moderately 
disabling, treatment providers have assessed it at a level that 
would preclude employment and permit few, if any, social 
relationships.  In other words, they have assessed it as 
resulting in total occupational and nearly total social 
impairment.  

The evidence is in at least equipoise that the Veteran was 
unemployed and unable to function socially due to 
undifferentiated schizophrenia reaction during the period from 
December 2, 2005 to January 30, 2007.  Although he does have some 
social contacts, the combination of his occupational and social 
impairment more closely approximated the criteria for a 100 
percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.21, 4.130, DC 9204.


ORDER

New and material evidence not having been received, the claim for 
service connection for hypertension is not reopened, and the 
appeal is denied.

Entitlement to service connection for a neurological disability 
of the bilateral upper extremities is denied.

Entitlement to an initial 100 percent rating for undifferentiated 
schizophrenia reaction, from December 2, 2005 to January 30, 
2007, is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's VA medical records reveal that he has been 
diagnosed as having various liver disabilities.  For example, a 
January 2007 VA examination report and a January 2008 VA 
gastrointestinal treatment note indicated diagnoses of cirrhosis, 
end stage liver disease, and portosystemic encephalopathy.  He 
underwent a liver transplant in July 2008.

The January 2007 VA examination report includes an opinion that 
based upon a review of the Veteran's VA treatment records, he did 
not have any viral chronic liver disease and that his advanced 
cirrhosis was attributed to non-alcoholic steatohepatitis.  No 
further explanation or reasoning was provided.

In June 2007, a VA physician opined that it was unlikely that the 
Veteran's diabetes mellitus was the cause of his liver disease 
and that non alcoholic steatohepatitis was associated with 
insulin resistance and may have played a role in the pathogenesis 
of diabetes.  This opinion was based on the fact that many 
individuals with diabetes have fatty liver which can progress 
into liver cirrhosis, but that diabetes is not usually a cause of 
this complication.  Such a complication could happen also in non-
diabetics (especially those with obesity).  Individuals with non 
alcoholic steatohepatitis were generally insulin resistant and 
could develop diabetes.

The January 2007 opinion is inadequate because it unclear as to 
what medical evidence was considered in formulating the opinion 
and the opinion was otherwise unaccompanied by any specific 
explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and sufficiently 
informed). 

Furthermore, although the examiner opined that the Veteran's 
cirrhosis was attributed to non-alcoholic steatohepatitis, no 
opinions were provided as to the etiology of the non-alcoholic 
steatohepatitis or any of the other currently diagnosed liver 
disabilities besides cirrhosis.  

An adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Id.  

The June 2007 opinion is also inadequate because while the VA 
physician who provided the opinion opined as to whether a 
relationship existed between the Veteran's liver disability and 
diabetes mellitus, no opinion was provided as to whether the 
current liver disability was directly related to service.  See 
Id.  

Furthermore, the June 2007 opinion only addressed whether the 
Veteran's liver disability was caused by his diabetes mellitus.  
However, service connection may also be granted for a disability 
that is aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310.

As for the claim for service connection for a gastrointestinal 
disability, the Veteran's VA medical records indicate that he has 
been diagnosed as having various gastrointestinal disabilities.  
For example, an August 2006 VA internal medicine treatment note, 
an August 2006 VA gastroenterology procedure report, and a 
September 2006 VA CT scan report indicated diagnoses of melena, 
esophageal varices, portal gastropathy, and multiple diverticula 
in the colon.

The January 2007 VA examination report does not include an 
opinion as the etiology of any gastrointestinal disability 
because the Veteran was not found to have any gastrointestinal 
tract complications of diabetes.  He did not report any symptoms 
consistent with gastroparesis, he passed gas sufficiently, and 
had no bloating.  However, as explained above, the Veteran's 
medical records reveal that he has been diagnosed as having 
various gastrointestinal disabilities and no opinions were 
provided as to the etiology of any of these disabilities.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.

The requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the Veteran's claim 
for service connection was received in July 2006, even if the 
disability is currently in remission.  McClain, 21 Vet. App. 319 
(2008).  

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A May 2009 VA examination report reveals that the Veteran was 
receiving treatment for his liver disability from the Hospital of 
the University of Pennsylvania.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the Veteran of the records and 
provide a release to obtain the records.  If the Veteran does not 
provide the release, VA has undertaken to request that the 
Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any 
treatment records for liver problems from the facility identified 
in the May 2009 VA examination report are directly relevant to 
the claim for service connection for a liver disability.  There 
is no indication that any attempts were made to obtain the 
identified treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records sufficiently 
identified by the Veteran for liver and 
gastrointestinal disabilities, including 
from the Hospital of the University of 
Pennsylvania.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

2.  After any additional treatment records 
have been obtained and associated with the 
Veterans claims file, schedule him for a VA 
examination to determine the etiology of 
his current liver disability.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's current liver disabilities, 
including non alcoholic steatohepatitis, 
had their onset in service or are the 
result of a disease or injury in service.  

The examiner should also opine as to 
whether any of the Veteran's current liver 
disabilities, including non alcoholic 
steatohepatitis, were either caused or 
aggravated (made worse) by any of his 
service-connected disabilities or 
medications taken for those disabilities 
(i.e. schizophrenia reaction, diabetes 
mellitus, and diabetic peripheral 
neuropathy of the bilateral lower 
extremities), either individually or 
collectively.  The examiner should quantify 
the amount of any aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for liver symptoms in 
the Veteran's service treatment records 
cannot, standing alone, serve as the basis 
for a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  After any additional treatment records 
have been obtained and associated with the 
Veterans claims file, schedule him for a VA 
examination to determine the etiology of 
his current gastrointestinal disability  
All indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's current gastrointestinal 
disabilities had their onset in service or 
are the result of a disease or injury in 
service.  

The examiner should also opine as to 
whether any of the Veteran's current 
gastrointestinal disabilities were either 
caused or aggravated (made worse) by any of 
his service-connected disabilities or 
medications taken for those disabilities 
(i.e. schizophrenia reaction, diabetes 
mellitus, and diabetic peripheral 
neuropathy of the bilateral lower 
extremities), either individually or 
collectively.  The examiner should quantify 
the amount of any aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for gastrointestinal 
symptoms in the Veteran's service treatment 
records cannot, standing alone, serve as 
the basis for a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.
 
4.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


